Citation Nr: 0620643	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus type 2 associated with herbicide exposure.  

2.  Entitlement to service connection for a claimed bilateral 
foot condition.  

3.  Entitlement to service connection for a claimed left 
elbow condition.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to July 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the RO.  

The issues of service connection for a bilateral foot 
condition and a left elbow condition are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested findings of 
diabetes mellitus in service or for many years thereafter.  

2.  The veteran to date has not presented competent evidence 
to support his assertions that he performed active service in 
the Republic of Vietnam during the Vietnam Era while on 
active duty.  

2.  The currently demonstrated diabetes mellitus type 2 is 
not show to be associated with herbicide exposure or other 
event or incident of the veteran's service.  



CONCLUSION OF LAW

The veteran's disability manifested by diabetes mellitus type 
2 is not shown to be due disease or injury that was incurred 
in or aggravated by service; nor may it be presumed to have 
been incurred therein: nor may it be presumed to have been 
due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The RO has obtained records of relevant medical treatment 
reported by the veteran.  For reasons described in further 
detail hereinbelow, a VA examination addressing the etiology 
of the veteran's disorder has not been found to be 
"necessary" under 38 U.S.C.A. § 5103A(d).  

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorder.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's claimed disorder to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in both an October 2002 and December 2002 letter.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
March 2003 rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  
  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including diabetes mellitus, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the present case, the veteran is shown to have served in 
Okinawa while on active duty, during the Vietnam Era.  

In this regard, the Board observes that VA regulations also 
provide that a veteran who had active military, naval, or air 
service in the Republic of Vietnam during the Vietnam Era and 
has one of the diseases listed in 38 C.F.R. § 3.309(e), 
including type II diabetes mellitus, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6)(iii).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e). See 38 C.F.R. § 3.307(a)(6)(ii).  

However, the veteran in this regard has not provided any 
competent evidence that would tend to support his assertions 
that he visited the Republic of Vietnam during service.  

The veteran also has not provided specific information that 
would facilitate any meaningful effort at verification on the 
part of VA at this time.  The veteran's lay statements only 
relate that he was exposed to Agent Orange while "TDY to 
Vietnam" in 1964.  

The National Personnel Records Center (NPRC) had no evidence 
on file to verify the veteran's service in Vietnam.  In the 
absence of evidence confirming service in the Republic of 
Vietnam, 38 C.F.R. § 3.307(a)(6)(iii) is not applicable, and 
the veteran's claim will only be addressed on a direct 
service connection basis in this decision. See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board has reviewed the veteran's service medical records 
and observes that in a March 1965 service medical record the 
veteran reported a family history of diabetes and requested 
that he be checked for diabetes.  Subsequent test results 
from March 1965 indicated glucose levels within normal 
limits.  

The earliest evidence of record of diabetes mellitus is an 
April 1997 VA medical record which showed elevated glucose 
levels.  None of the subsequent medical evidence of record 
contains an opinion linking current diabetes mellitus back to 
service.  

Currently, the only evidence of record supporting the 
veteran's claim is his own April 2003 lay statement.  

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for diabetes mellitus 
type 2 and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for diabetes mellitus type 2 is denied.  



REMAND

The Board notes that the veteran has expressed timely 
disagreement with the March 2003 rating decision denying 
service connection for a bilateral foot condition and a left 
elbow condition.  

To date, however, no Statement of the Case has been issued.  
It remains incumbent upon the RO to issue a Statement of the 
Case addressing these particular issues, and, as indicated in 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), this 
matter must be addressed on remand.  See also 38 C.F.R. § 
19.26 (2004).  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  The RO must take appropriate steps to 
issue a Statement of the Case concerning 
the issues of entitlement to service 
connection for a claimed bilateral foot 
condition and a claimed left elbow 
condition.  All indicated development 
should be taken in this regard. The 
veteran should, of course, be advised of 
the time period within which to perfect 
his appeal.  38 C.F.R. § 20.302(b) 
(2005).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


